Title: John McLean to James Monroe, 19 January 1816
From: McLean, John
To: Monroe, James


                    
                        Sir,
                        
                            Washington
                            19 Jany. 1816.
                        
                    
                    The late proclamation of the President, to remove by force all setlers upon the public lands, who are found residing thereon after a certain day in March next, I fear, if enforced, will cause great individual distress, and but little public benefit. Perhaps in the South, some measure of this character

may be necessary, to prevent lawless intruders from forming combinations prejudicial to the sales of public lands, and to bona fide purchasers. But, as far as my information extends in the Northern Territories, I can say no such associations have been formed. It is true, that many in the Indiana and Illinois, have made settlements upon the public lands—not one in fifty of these persons, were conscious of infracting the laws of their Country—in fact, the indulgence that had uniformly been extended to setlers under similar circumstances, afforded grounds to believe, that if pre-emption rights were not granted them, at least, they would be tolerated in their residence. In the Session of Congress eighteen hundred and fourteen, If I am not much mistaken, a bill was reported by the committee on public lands giving pre-emption rights to persons who had made settlements as above. Resolutions had been frequently refered on the subject.
                    Under the above circumstances, has the adventurous citizen of the frontier, actuated by the same hardy enterprize which has always characterized our Western settlements, been criminal, in fixing his residence upon the public lands. It is true, he violated the provisions of a law with which he was unacquainted—a law, I can venture to say, productive of little good. I am willing to admit his object was, to better his condition. Does he thereby injure the public? He selects a valuable spot and renders it, (and the adjoining lands), more valuable by improvement. This, will likely excite competition at the public sale, and the government in this way, will be benefited without any risk of injury.
                    I am acquainted with many who sold their farms in Ohio to advantage, and removed into the Indiana Territory, with the intention of purchasing larger tracts, to accommodate their rising families, as soon as the sale should take place. They have erected their cabbins, and commenced other improvements as their humble means would justify. Several of them I know to be citizens of respectability, who never dreamed they were subjecting themselves to a severe penalty. Are these individuals not entitled to consideration? Some of them had made their settlements before the war—others, in defiance of danger during its continuance. They have fought, and some of them have bled, in defence of their homes. Does policy require, that the arm of the government should be lifted against them? Shall they, with their wives and children, at an inclement season of the year, by military force, be driven from their possessions? This, to them will be more terrible, than the whoop of the remorseless enemy, with which they have so lately been accustomed. In the hour of attack, their bravery rescued them from savage destruction. Shall their government, now, visit them with more certain ruin? Who will be benefitted by this scene of distress? Not the Government—but speculators. The setler when he leaves his improvement, leaves it without a prospect of deriving any advantage from the toils of many months. Had he remained in possession, his small sum of money would

have enabled him to secure his farm. He is driven from his home, and necessity compels him to expend his money, for the subsistence of his family. Another more fortunate, though less meritorious, will enter into the fruits of his labour. This, is no fancied case, unlikely to happen, Should the proclamation be enforced, I doubt not hundreds will realize it. I pray you, cannot such distress be averted? Cannot an indulgence be extended, until one month after an opportunity is offered them, to purchase. Those who neglect, cannot then complain, if they suffer the penalty. With sentiments of undivided regard Your Obt Ser
                    
                        
                            John Mclean
                        
                    
                